JOHNSON, Justice.
This case arose as the aftermath of a divorce between Mr. and Mrs. Olsen. In the divorce decree Mrs. Olsen was granted possession of the residence of the parties, with the stipulation that the property would be sold upon her remarriage or when she removed herself from the residence. The trial court determined the value of the interest of Mr. Olsen in the residence and ordered Mrs. Olsen to pay Mr. Olsen the calculated value of his interest. The court also ordered that if Mr. Olsen did not consent to the determination of the value of his interest and quitclaim the property to Mrs. Olsen, the residence would be sold and the proceeds divided. Mr. Olsen appealed this decision. We hold that the trial court did not have jurisdiction to make these orders and reverse and remand.
I.
BACKGROUND.
The Olsens were divorced in 1977. The divorce decree contained the following disposition of their community residence:

To the plaintiff:

A one-half interest in the present equity of the parties in the residence property considering its inflated value, the possession thereof, subject to payment of the encumbrance against it, and the right to possession thereof until such time as she remarries or, for any reason removes therefrom. Upon her marriage or removal, the property shall be sold for the best price then reasonably obtainable and after deducting the total of all payments *106made by her on the property, and the costs of sale, the balance shall be divided equally between the parties.

To the defendant:

[A] vested ½ interest in the residence property of the parties, subject to the right of possession heretofore given plaintiff, subject to the amount of any encumbrance payments made "by plaintiff as outlined in the award to her, and subject to the cost of any improvements made by her.
Defendant has been awarded by this decree an interest equal to ½ the present equity of the parties in residence property. The amount thereof has not been determined, however, but has been left until the property is sold for that determination. At that time it will equal V2 of the total amount received for the property less payments thereon made by the plaintiff.
If defendant prefers, he is given twenty days from the date hereof in which to request a hearing for determination of an amount which will equal his V2 interest in the equity of the parties at its present value. If he chooses such determination the amount shall not be paid until sale of the property but when it is paid he will be entitled to receive that amount, after deduction of V2 the costs of sale, no more and no less, whatever the actual sale price may be.
Mrs. Olsen has lived in the residence since the divorce. Mr. Olsen brought this action seeking to obtain the value of his interest in the residence. One of his claims sought a sale of the residence under I.C. § 6-501, which provides:
6-501. When partition may be had.— When several cotenants hold and are in possession of real property as parceners, joint tenants or tenants in common, in which one (1) or more of them have an estate of inheritance, or for life or lives, or for years, an action may be brought by one (1) or more of such persons for a partition thereof, according to the respective rights of the persons interested therein, and for a sale of such property, or a part thereof, if it appears that a partition cannot be made without great prejudice to the owners.
Mrs. Olsen moved for summary judgment on the ground that the divorce decree was res judicata as to a sale of the residence in lieu of partition. The trial court denied this motion.
Following a trial, the trial court determined that Mrs. Olsen had a life estate in Mr. Olsen’s interest in the property and that the value of Mr. Olsen’s interest, after deducting the value of the life estate, was $5,480.84, or .11784 of the total value of the property. The court ordered Mrs. Olsen to pay this amount to Mr. Olsen within sixty days of the filing by Mr. Olsen of a consent to this compensation for his interest, pursuant to I.C. § 6-527, and the filing of a deed quitclaiming his interest in the property to Mrs. Olsen. The court also ordered that if any of these conditions were not complied with that the property would be sold and the net proceeds divided. In that event Mr. Olsen would receive a portion equal to .11784 of the net proceeds.
Mrs. Olsen tendered payment of the $5,480.84. Mr. Olsen declined to file a consent and a quitclaim deed and appealed the decision of the trial court. No cross-appeal has been filed by Mrs. Olsen.
II.
THE TRIAL COURT DID NOT HAVE JURISDICTION TO ORDER A SALE IN LIEU OF PARTITION.
I.C. § 32-713 requires the court in rendering a decree of divorce to order disposition of the community property of the divorcing parties, “and, whenever necessary for that purpose, may order a partition or sale of the property and a division or other disposition of the proceeds.” At the time of the divorce the court did order a sale of the residence, but delayed the sale until Mrs. Olsen remarried or removed herself from the property. Mr. Olsen did not appeal the divorce decree that included this provision.
*107The trial court in the present action had no jurisdiction to consider anew a sale of the residence. The divorce decree was binding on the parties. It specified the circumstances that would trigger the sale of the property. The divorce decree was a valid and final personal judgment and extinguished Mr. Olsen’s claim for the sale of the residence, except as provided in the decree. See, Aldape v. Akins, 105 Idaho 254, 258-59, 668 P.2d 130, 134-35 (Idaho App.1983), rev. den. (1983) and the special concurrence of Johnson, J. in Nash v. Overholser, 114 Idaho 461, 757 P.2d 1180, 1182-84 (1988).
Mrs. Olsen has not cross-appealed from the trial court’s decision. Indeed, her counsel represented at the argument in this case that she did not wish to raise the issue of the impropriety of the trial court’s order. However, as this Court has recently held:
Even if jurisdictional questions are not raised by the parties, we are obligated to address them, when applicable, on our own initiative. [Citations omitted.] Further, parties cannot confer jurisdiction upon the court by stipulation, agreement, or estoppel. [Citations omitted.]
H & V Engineering v. Board of Professional Engineers, 113 Idaho 646, 648, 747 P.2d 55, 57 (1987).
Therefore, we must reverse the decision of the trial court ordering a sale in lieu of partition, despite the lack of an appeal of this issue by Mrs. Olsen.
III.
CONCLUSION.
We reverse the orders of the trial court and remand this case with instructions to dismiss the action.
No costs or attorney fees.
HUNTLEY, J., and McDERMOTT, J., pro tern, concur.